Citation Nr: 1604610	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to non-ionizing, microwave radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to June 1976. 

This matter initially came to the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In March 2014, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response has been received from the Veteran. 

This matter was previously before the Board in May 2012, at which time the Board found that new and material evidence had not been received to reopen the Veteran's claim for service connection for a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which vacated the decision and remanded the Veteran's appeal to the Board for compliance with a Joint Motion for Remand (JMR).

In decisions dated in May and October 2014, the Board found that new and material evidence had been received to reopen the claim on appeal, and each decision remanded the claim for further development.  

In October 2014, the Board remanded the Veteran's claim with instructions to provide the Veteran a VA psychiatric examination with the purpose of obtaining a medical opinion as to the etiology of the Veteran's psychiatric disability.  For reasons that remain unclear, the Veteran's claims file was subsequently returned to the Board in May 2015 without the requested examination having ever been provided.  The Board concluded at that time that the intent of the Board's prior remand was to obtain the medical opinion, not provide an examination; and because of the highly technical and unique question posed, the Board sought to obtain a medical opinion from the most appropriate specialist.  For this reason, the Board requested a VHA opinion, which allowed the Board to draw on VA's entire spectrum of medical professionals, and did not restrict the Board to the staff that was available at the Veteran's local VA medical center.

In April 2015, the Veteran's representative argued that the Veteran's claim should be remanded so that the directed examination could be provided, citing Roper v. Nicholson, 20 Vet. App. 173 (2006), and asserting that the Veteran was entitled to compliance with the Board's remand instructions.  Had the Board not obtained the expert medical opinion, there would be no question that a remand would be required.  However, while a Veteran is entitled to VA compliance with the terms of a remand order, the Court has explained that strict compliance with the remand instructions is not required, but rather only substantial compliance is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The issue then becomes whether the obtaining of a medical opinion when an examination and opinion were requested constitutes substantial compliance.  The Board believes that it does.

Here, the Veteran's representative has not explained why an examination was required, or why the medical opinion that was obtained was not adequate to make a decision in this case.  It is important to remember that the goal of duty to assist is to obtain evidence needed to make a fair determination in a claim.  Here, the medical opinion that was obtained asked the specific questions that were asked in the Board's remand, and the Veteran had previously been examined by VA medical professionals, and such examinations were documented in examination reports.  Additionally, the expert in psychiatry who provided the opinion was instructed that if the questions posed by the Board could not be answered without an examination, that this should be noted and an examination be provided.  As such, given the fact that the questions that were asked in the Board's remand directives were fully addressed by an expert in psychiatry, and there was no suggestion from that medical expert that such an opinion needed a physical examination, the Board does not believe that remand is warranted simply to provide an examination.

The Board also notes that the October 2014 remand, requested that the Veteran be asked to identify any outstanding psychiatric treatment he had received.  Admittedly, this too was not done.  However, the Veteran and his representative were both sent a copy of the Board remand, which would have put the Veteran on notice of the need to identify any outstanding psychiatric records, but he has not since identified any records.  Subsequently, while the Veteran's representative observed that the Veteran was supposed to be asked to identify any additional evidence, he did not identify any outstanding treatment records in his brief.  Finally, the Veteran was sent a letter by the Board in October 2015 inviting him to submit any additional evidence he would like the Board to consider, but again no evidence was submitted or identified.  Given the fact that the Veteran has been given multiple opportunities to identify additional medical evidence, but has not identified any records, the Board does not believe that another remand is required solely to ask him once again to identify any treatment he has received.


FINDING OF FACT

The most probative evidence of record fails to demonstrate that the Veteran's currently-diagnosed acquired psychiatric condition, schizoaffective disorder, had its onset either during active duty or within a year of active duty, and it does not show that it is at least as likely as not (50 percent or greater) that the disorder was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a September 2015 VHA opinion discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.   Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran asserts that he has an acquired psychiatric disorder which was incurred during his period of active service.  Specifically, he states that his military occupation involved the repair of radar systems, and that as a result he was exposed to microwave radiation from a radar site for 7-10 minutes in 1974.  See Transcript, p. 9.  The Veteran submitted a medical treatise, discussed further below, which noted a possible connection between microwave exposure and schizophrenia.   

Turning to the principles of service connection, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's personnel records confirm that his military occupational specialty was an automatic tracking radar repairman.  As to the Veteran's claim that his current psychiatric disorder resulted from radiation exposure, the Board again notes that the Veteran has claimed that the radiation exposure resulted from microwaves.  The Board observes that the provisions of 38 C.F.R. § 3.311  refer to "ionizing" radiation, and the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72   (1997) citing "The Microwave Problem," Scientific American, September 1986; "Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR)," American Journal of Epidemiology, Vol. 112, 1980; and "Biological Effects of Radiofrequency Radiation," United States Environmental Protection Agency, September 1984.

Service treatment records show that the Veteran was treated for an anxiety reaction in February 1973, at which time he reported experiencing nervousness for a period of two weeks with an upset stomach and vomiting.  A September 1974 bill for a private examination for nervous tension is also of record.  In October 1974, the Veteran reported chest pressure related to anxiety and tension.  He was prescribed valium.  At separation in June 1976, a history of anxiety due to long working hours in 1975 was noted, as well as chest pain during the same period; however, no diagnosis of a chronic mental disorder was entered. 

Post-service, the Veteran submitted a treatise article, entitled Microwave Bioeffect Congruence with Schizophrenia, in which the author postulated that exposure to microwave radiation may result in cognitive deficit, mitochondria deficit, activation of hallucination-involved brain areas, and other harmful effects.  It was noted that schizophrenia correlates with microwave bioeffects such that congruence indicates microwave involvement in that disorder.  The study included a laboratory animal component.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran was not accompanied by the opinion of any medical expert, and thus, on its own, the study is considered insufficient to establish the required medical nexus opinion.  However, this study did trigger VA's duty to assist, and VA examinations and medical opinions were subsequently obtained.
 
The Veteran was provided with a VA mental disorders examination in June 1995, at which time he was diagnosed as having severe schizoaffective disorder.  However, the examiner did not provide an etiological opinion with regard to direct service connection, and as emphasized in the April 2013 JMR, the June 1995 examination report did not address the likelihood of an etiological relationship between the Veteran's psychiatric disorder and any in-service non-ionizing radiation exposure.  As such, the report did not address the arguments raised by the Veteran and the issues contemplated in the aforementioned journal article of record.  The Board found in May 2014 that a VA examination was necessary to assess the nature and etiology of his psychiatric disorder, to include the likelihood that it was caused or aggravated by in-service microwave exposure.

At a June 2014 VA examination, the examiner diagnosed Schizoaffective Disorder, but concluded that because the Veteran's psychiatric disability was not a presumed radiation-related disorder, that it was less likely than not that it was related to his military service.  However, as noted by the Board in October 2014, this conclusion was not sufficient to satisfy VA's duty to assist in this case, as a mere finding that the Veteran's disorder is not on a presumptive list is not a sufficient medical opinion.  At a minimum, direct service connection, as between the in-service non-ionizing radiation exposure and the later-arising psychiatric disability, must be assessed.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, as noted in the Board's May 2014 decision and remand, the regulatory provisions regarding radiation-related presumptive conditions pertain to those found involving ionizing radiation, whereas this claim involves a claim of psychiatric disability as due the non-ionizing radiation to which a military radar repairman such as the Veteran would have been exposed. 

In May 2015, the Board requested a VHA opinion to determine whether the Veteran's diagnosed psychiatric disorder is either directly-related to in-service psychiatric complaints or, in the alternate, related to exposure to microwave radiation.  As noted, a VHA opinion was authored in September 2015.  The specialist noted diagnoses of schizoaffective disorder, as well as alcohol use disorder.  While it was observed that the Veteran had tested positive during a posttraumatic stress disorder (PTSD) screen in August 2009, it was noted that this finding was not subsequently confirmed, and that the Veteran had never been diagnosed with PTSD.  Importantly, the examiner indicated that, although the Veteran was diagnosed with depression within the appellate period, the diagnosis of schizoaffective disorder supersedes a separate diagnosis for depression.  That is, patients with schizoaffective disorder can experience depression as a result of the overlying condition, and as such depression was not an independent diagnosis.  

As to the question of whether the Veteran's service treatment records indicated the incurrence of his current psychosis, which reflect symptoms of anxiety during active service, the specialist pointed out that such symptoms were not further elaborated into a specific diagnosis (such as generalized anxiety disorder, PTSD, etc).  It was acknowledged, however, that those symptoms were serious enough during service to warrant a diagnosis of Valium.  The specialist concluded that the Veteran had an in-service, diagnosable anxiety disorder, though unspecified.

It was noted that the Veteran's mental function was sufficiently stable so as to maintain employment until the 1990s, at which time he required psychiatric hospitalization for symptoms of schizoaffective disorder.  At that time, the Veteran was suffering from disabling panic attacks, which are not core symptoms of schizoaffective disorder, but there was no other diagnosis of record to explain those symptoms.  It was also noted that patients with anxiety disorders did not have a higher chance of developing schizoaffective disorder, and the Veteran himself testified during his Board hearing that his experience with schizoaffective disorder was dissimilar to that of anxiety.  While the Veteran indicated that he first began hearing voices during his military career, the specialist asserted that it was unlikely that the Veteran would have been able to maintain employment and a family for an extended period thereafter if he was burdened with a disabling case of schizoaffective disorder that began in the 1970s.  Thus, it was not as likely as not that the Veteran's schizoaffective disorder was related to in-service anxiety.

Regarding the Veteran's second theory of causation, the specialist stated that exposure to non-ionizing radiation, such as microwave emissions, is not commonly known to cause schizophrenia or other psychotic disorders.  While the Veteran presented literature to the contrary, the specialist pointed out that the scientific treatise focused on animal studies while drawing comparisons to biologic findings present in patients with schizophrenia.  Per the specialist, this level of science typically serves as the foundation for further, definitive research into whether such effects were also found in humans.  However, without more human studies, the conclusion of a relationship between schizophrenia and microwave emission exposure cannot be drawn.  Similarly, such exposure was not commonly known to cause alcohol use disorders.  The specialist also noted that the Veteran received a DWI offence in February 1973 which predated his exposure to this radiation type.

Importantly, the record does not contain any probative medical evidence linking the Veteran's acquired psychiatric disorder to his period of active duty.  While the scientific treatise submitted by the Veteran drew comparisons to the effects of radiation exposure in animals and schizoaffective disorder in humans, the treatise was certainly not conclusive as to a causal effect, and such was rebutted by the VHA specialist as a study in its infancy.

Regarding the Veteran's assertions that his current disorder was either related to his in-service anxiety symptoms, or alternatively linked to a brief period of microwave exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, while the Veteran may be competent to report in-service psychiatric symptomatology, and is certainly competent to report an incidence of radiation exposure, his accounts of an in-service incurrence of his current acquired psychiatric disorder are simply inconsistent with the medical evidence of record, and his alternate etiological theory is less probative than that of the VHA specialist in this instance.

The Board has also considered whether service connection is warranted for an alcohol abuse disorder.  

The Board notes that alcohol dependence or disabilities caused by alcohol use are generally not disabilities for which service connection is available.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110  as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id. 

 The Allen Court further held that § 1110 does, however, allow for substance abuse disability under one circumstance--when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id., at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78. 

In other words, the Allen Court determined that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determine whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation: either the substance-related disability is due to voluntary abuse of a substance and therefore noncompensable or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable.  Id. at 1376-77. 

Here, the Veteran is diagnosed with an alcohol abuse disorder, and there is evidence that the Veteran had issues with alcohol in service as evidenced by his DWI 
infraction therein.  The VHA opinion also found that the Veteran's alcohol abuse disorder was at least as likely as not related to in-service anxiety disorder.  However, as discussed above, the Veteran is not service connected for an anxiety disorder, as one has not been shown to have been present during the course of his appeal.  Thus, as the Veteran's alcohol abuse disorder has not been found to be secondary to a service-connected disability, service connection for such disorder, as a primary disability, is not allowed.  38 U.S.C.A. §§ 105 , 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (38 U.S.C.A. § 1110  precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse).

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed an acquired psychiatric disorder is related to his period of active duty, to include exposure to radiation therein, and his alcohol abuse disorder is not secondary to a service connected disability.  Further, there is no evidence to indicate that a psychosis was diagnosed within one year of separation.  In contrast, such was not diagnosed until the 1990s, approximately two decades thereafter.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


